UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7623


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PAUL CHRISTOPHER DAVIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (2:94-cr-00239-JAB-1)


Submitted:   December 19, 2013            Decided:   December 24, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul Christopher Davis, Appellant Pro Se.         Robert Michael
Hamilton,   Angela  Hewlett   Miller,  Assistant   United States
Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Paul   Christopher    Davis    appeals    the   district      court’s

order denying relief on his motion for a sentence reduction,

filed pursuant to 18 U.S.C. § 3582(c) (2012).               We have reviewed

the record and find no reversible error.            Accordingly, we affirm

for the reasons stated by the district court.               United States v.

Davis, No. 2:94-cr-00239-JAB-1 (M.D.N.C. Aug. 30, 2013).                     We

dispense   with     oral   argument   because       the    facts   and    legal

contentions   are   adequately   presented    in     the   materials      before

this court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                      2